Title: John Maclean to James Madison, 21 August 1827
From: Maclean, John
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Nassau Hall,
                                
                                Aug. 20. 1827
                            
                        
                        I have the honour to inform you, that on the day of the last annual Commencement of this Institution, the
                            Alumni, who were present on the occasion, organized an Association, and unanimously elected you its President. Your
                            acceptance of this appointment will be exceedingly gratifying not only to the members of the Association, but to all the
                            friends of the College.
                        Enclosed is a copy of the proceedings, at which the Association was instituted, the Constitution, and a list
                            of the Officers.
                        I am authorized by the Committee of Arrangements to very respectfully request you to deliver an address
                            before the Association, at its first annual Meeting to be held in the College Chapel, on the last Wednesday of September
                            next.
                        If it should not be in your power to comply with the request of the Committee, or even to attend any of the
                            meetings of the Association, permit me then, in behalf of the Association, to solicit an expression of your approbation
                            and countenance, by consenting to become its President. With the greatest respect, Yours
                        
                            
                                John Maclean
                            
                        Secretary of the Society and Chairman of the Committee of Arrangements
                    